Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 1 of 19




              Exhibit B
               Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 2 of 19




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF DUTCHESS
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x              Index No. 2021-50233
 GLORIA CUKAR

                                         Plaintiff,
                                                                  DEFENDANTS VERIFIED ANSWER
          -against-                                               TO PLAINTIFF’S VERIFIED
                                                                  COMPLAINT
COMPASS GROUP USA, INC. and MORRISON
MANAGEMENT SPECIALISTS, INC.,

                                          Defendants.
 -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

         Defendant Compass Group USA, Inc. (“Compass”) and Defendant Morrison Management

Specialists, Inc. (“Morrison”) by and through undersigned counsel SHOOK HARDY & BACON,

L.L.P. submit the following Verified Answer to Plaintiff Gloria Cukar’s (“Plaintiff) Complaint.

All allegations not specifically admitted herein are denied.

         1.         Compass and Morrison (collectively, “Defendants”) are without knowledge or

information sufficient to admit or deny the allegations stated in Paragraph 1 of Plaintiff’s

Complaint and therefore, deny the allegations.

         2.         Defendants state Compass Group USA, Inc. is a Delaware Corporation authorized

to do business in the State of New York with its principal place of business at 2400 Yorkmont

Road in Charlotte, North Carolina. Defendants deny any remaining allegations stated in Paragraph

2 of Plaintiff’s Complaint.

         3.         Defendants state Compass Group USA, Inc. is a Delaware Corporation authorized

to do business in the State of New York with its principal place of business at 2400 Yorkmont

Road in Charlotte, North Carolina. Defendants deny any remaining allegations stated in Paragraph

3 of Plaintiff’s Complaint.




4851-5401-8014 v2
             Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 3 of 19




        4.          Defendants state Compass Group USA, Inc. is a Delaware Corporation authorized

to do business in the State of New York with its principal place of business at 2400 Yorkmont

Road in Charlotte, North Carolina. Defendants deny any remaining allegations stated in Paragraph

4 of Plaintiff’s Complaint.

        5.          Defendants state Compass Group USA, Inc. is a Delaware Corporation authorized

to do business in the State of New York with its principal place of business at 2400 Yorkmont

Road in Charlotte, North Carolina. Defendants deny any remaining allegations stated in Paragraph

5 of Plaintiff’s Complaint.

        6.          Defendants state Morrison Management Specialists, Inc. is a Georgia Corporation

authorized to do business in the state of New York with a principal place of business at 400

Northridge Road in Sandy Springs, Georgia. Defendants deny any remaining allegations stated in

Paragraph 6 of Plaintiff’s Complaint.

        7.          Defendants state Morrison Management Specialists, Inc. is a Georgia Corporation

authorized to do business in the state of New York with a principal place of business at 400

Northridge Road in Sandy Springs, Georgia. Defendants deny any remaining allegations stated in

Paragraph 7 of Plaintiff’s Complaint.

        8.          Defendants state Morrison Management Specialists, Inc. is a Georgia Corporation

authorized to do business in the state of New York with a principal place of business at 400

Northridge Road in Sandy Springs, Georgia. Defendants deny any remaining allegations stated in

Paragraph 8 of Plaintiff’s Complaint.

        9.          Defendants state Morrison Management Specialists, Inc. is a Georgia Corporation

authorized to do business in the state of New York with a principal place of business at 400




                                                   2

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 4 of 19




Northridge Road in Sandy Springs, Georgia. Defendants deny any remaining allegations stated in

Paragraph 9 of Plaintiff’s Complaint.

        10.         Defendants state that Morrison Management Specialists, Inc. is a subsidiary of

Compass Group USA, Inc. Defendants deny any remaining allegations stated in Paragraph 10 of

Plaintiff’s Complaint.

        11.         Defendants are without knowledge or information sufficient to admit or deny the

allegations stated in Paragraph 11 of Plaintiff’s Complaint and therefore, deny the allegations.

        12.         The allegations stated in Paragraph 12 of Plaintiff’s Complaint call for a legal

conclusion to which no response is required. To the extent a response is required from Defendants,

Defendants deny the allegations.

        13.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 13 of Plaintiff’s Complaint.

        14.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 14 of Plaintiff’s Complaint.

        15.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself


                                                    3

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 5 of 19




and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 15 of Plaintiff’s Complaint.

        16.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 16 of Plaintiff’s Complaint.

        17.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 17 of Plaintiff’s Complaint.

        18.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 18 of Plaintiff’s Complaint.

        19.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 19 of Plaintiff’s Complaint.




                                                   4

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 6 of 19




        20.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 20 of Plaintiff’s Complaint.

        21.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 21 of Plaintiff’s Complaint.

        22.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 22 of Plaintiff’s Complaint.

        23.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 23 of Plaintiff’s Complaint.

        24.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself


                                                   5

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 7 of 19




and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 24 of Plaintiff’s Complaint.

        25.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 25 of Plaintiff’s Complaint.

        26.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extensions or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 26 of Plaintiff’s Complaint.

        27.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 27 of Plaintiff’s Complaint.

        28.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 28 of Plaintiff’s Complaint.




                                                   6

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 8 of 19




        29.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 29 of Plaintiff’s Complaint.

        30.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 30 of Plaintiff’s Complaint.

        31.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 31 of Plaintiff’s Complaint.

        32.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 32 of Plaintiff’s Complaint.

        33.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that


                                                  7

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 9 of 19




speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 33 of Plaintiff’s Complaint.

        34.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 34 of Plaintiff’s Complaint.

        35.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 35 of Plaintiff’s Complaint.

        36.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 36 of Plaintiff’s Complaint.

        37.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 37 of Plaintiff’s Complaint.




                                                  8

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 10 of 19




        38.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 38 of Plaintiff’s Complaint.

        39.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 39 of Plaintiff’s Complaint.

        40.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 40 of Plaintiff’s Complaint.

        41.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 41 of Plaintiff’s Complaint.

        42.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extension or addenda, is a fully integrated written document that speaks for itself


                                                   9

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 11 of 19




and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 42 of Plaintiff’s Complaint.

        43.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extension or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 43 of Plaintiff’s Complaint.

        44.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extension or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 44 of Plaintiff’s Complaint.

        45.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extension or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 45 of Plaintiff’s Complaint.

        46.         Defendants state Compass contracted with Westchester County Health Corporation

to provide services at certain “Facilities” as defined in the contract. The contract, including any

amendments, extension or addenda, is a fully integrated written document that speaks for itself

and Defendants deny any attempt to characterize its provisions here. Defendants deny any

remaining allegations set forth in Paragraph 46 of Plaintiff’s Complaint.




                                                  10

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 12 of 19




        47.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 47 of Plaintiff’s Complaint.

        48.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 48 of Plaintiff’s Complaint.

        49.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 49 of Plaintiff’s Complaint.

        50.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that

speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 50 of Plaintiff’s Complaint.

        51.         Defendants state Morrison contracted with Westchester Medical Center Advanced

Physician Services, PC to perform certain services as defined in the contract. The contract,

including any amendments, extensions or addenda, is a fully integrated written document that


                                                  11

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 13 of 19




speaks for itself and Defendants deny any attempt to characterize its provisions here. Defendants

deny any remaining allegations set forth in Paragraph 51 of Plaintiff’s Complaint.

        52.         Defendants are without knowledge or information sufficient to admit or deny the

allegations stated in Paragraph 52 of Plaintiff’s Complaint and therefore, deny the allegations.

        53.         The allegations stated in Paragraph 53 of Plaintiff’s Complaint call for a legal

conclusion to which no response is required. To the extent a response is required from

Defendants, Defendants deny the allegations.

        54.         Defendants are without knowledge or information sufficient to admit or deny the

allegations stated in Paragraph 54 of Plaintiff’s Complaint and therefore, deny the allegations.

        55.         Defendants deny the allegations stated in Paragraph 55 of Plaintiff’s Complaint.

        56.         Defendants deny the allegations stated in Paragraph 56 of Plaintiff’s Complaint.

        57.         The allegations stated in Paragraph 57 of Plaintiff’s Complaint call for a legal

conclusion to which no response is required. To the extent a response is required from Defendants,

Defendants deny the allegations.

        58.         Defendants deny the allegations stated in Paragraph 58 of Plaintiff’s Complaint.

        59.         Defendants deny the allegations stated in Paragraph 59 of Plaintiff’s Complaint.

        60.         The allegations stated in Paragraph 60 of Plaintiff’s Complaint call for a legal

conclusion to which no response is required. To the extent a response is required from Defendants,

Defendants deny the allegations.

        WHEREFORE, Defendant Compass Group USA, Inc. and Defendant Morrison

Management Specialists, Inc., deny that Plaintiff is entitled to any judgment or relief requested in

the “WHEREFORE” clause following paragraph 60 of Plaintiff’s Verified Complaint.




                                                     12

4851-5401-8014 v2
            Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 14 of 19




                                 FIRST AFFIRMATIVE DEFENSE

        Defendants deny the allegations of liability, causation and responsibility for alleged

damages asserted by Plaintiff.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s Verified Complaint fails to state a claim against Defendants upon which relief

can be granted.

                                 THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims may be barred by the applicable statutes of limitations.

                              FOURTH AFFIRMATIVE DEFENSE

        If Plaintiff sustained the damages that were in whole or in part caused by Plaintiff’s

culpable conduct, including contributory negligence and/or assumption of the risk, Plaintiff’s

recovery, if any, must be diminished in the proportion which the culpable conduct attributable to

Plaintiff bears to the culpable conduct which caused the damages.

                                 FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims may be barred by workers compensation law.

                                 SIXTH AFFIRMATIVE DEFENSE

        If the negligence, fault, or carelessness of other persons or entities, for whose actions

Defendants is neither responsible nor liable, was the sole, intervening or superseding cause of

Plaintiff’s damages, any recovery by Plaintiff against Defendants is barred.

                              SEVENTH AFFIRMATIVE DEFENSE

        If Plaintiff failed to mitigate damages and, any recovery by Plaintiff should not include any

loss which could have been prevented by reasonable care and diligence exercised after the alleged

losses referred to in Plaintiff’s Verified Complaint occurred.


                                                 13

4851-5401-8014 v2
            Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 15 of 19




                                  EIGHTH AFFIRMATIVE DEFENSE

        Defendants state that if Plaintiff suffered any damages, which is not hereby admitted,

Defendants request that the negligence of Plaintiff, if any, be compared to the alleged negligence

or fault of Defendants to the extent that any such negligence or fault of Plaintiff caused or

contributed to cause the injuries or damages alleged by Plaintiff, thus barring or reducing any

recovery, if any, to Plaintiff.

                                   NINTH AFFIRMATIVE DEFENSE

        In the event Plaintiff recovers a verdict or judgment against Defendants, then said verdict

or judgment must be reduced pursuant to C.P.L.R. §4545(c) by those amounts.

                                   TENTH AFFIRMATIVE DEFENSE

        To the extent that Plaintiff’s assumption of the risk caused or contributed to Plaintiff’s

alleged damages and any recovery by Plaintiff against Defendants is barred.

                              ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s recovery against, if any, should be reduced or barred by any settlement,

judgment, or payment of any kind received from any other individual or entity in connection with

the subject matter of the incident described in Plaintiff’s Verified Complaint.

                                  TWELFTH AFFIRMATIVE DEFENSE

        Defendants plead the provisions of Article 50 of the C.P.L.R.

                             THIRTEENTH AFFIRMATIVE DEFENSE

        This action should be dismissed to the extent that all necessary and indispensable parties

have not been joined in this action.




                                                14

4851-5401-8014 v2
            Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 16 of 19




                           FOURTEENTH AFFIRMATIVE DEFENSE

        All limitations of liability made available by Article 16 of the C.P.L.R. apply to

Defendants.

                             FIFTEENTH AFFIRMATIVE DEFENSE

        That in the event of any verdict of judgment on behalf of the Plaintiff,

Defendants are entitled to a set-off or credit with respect to the amounts of any payments made to

the Plaintiff under GOL § 15-108 for this action and any companion actions arising out of the same

set of events as pleaded here.

                             SIXTEENTH AFFIRMATIVE DEFENSE

        Defendants reserve the right to assert any additional defenses as may become available

through investigation and discovery and to adopt and assert any defenses raised or asserted by any

other Defendant, if any, to this action.

                             SEVENTEENTH AFFIRMATIVE DEFENSE

        The claims in Plaintiff’s Verified Complaint are barred in whole or in part by the terms,

definitions, exclusion, conditions, and limitations contained in the parties’ contracts.

        WHEREFORE, Defendant Compass Group USA, Inc. and Defendant Morrison

Management Specialists, Inc., demand judgment dismissing the Verified Complaint of Plaintiff,

and if Plaintiff is found to have contributed to the alleged damages, that any damages be reduced

in proportion to which Plaintiff may be found to have so contributed to the damages, together with

costs and disbursements.




                                                 15

4851-5401-8014 v2
            Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 17 of 19




 Dated: New York, New York                Respectfully submitted,
        April 12, 2021
                                          SHOOK HARDY & BACON, L.L. P.


                                          By: /s/ Joseph Iemma
                                                 Joseph Iemma. Esq.
                                                 Robb A. Denney, Esq.
                                                 SHOOK HARDY & BACON, L.L.P
                                                 1325 Avenue of the Americas
                                                 28th Floor
                                                 New York, NY 10019
                                                 (212) 989-8844
                                                 jiemma@shb.com
                                                 rdenney@shb.com

                                                 Attorneys for Defendants Compass
                                                 Group USA, Inc. and Morrison
                                                 Management Specialists, Inc.



TO:     FINKELSTEIN & PARTNERS, LLP
        Attorneys for Plaintiff
        Elyssa M Fried, De-Rosa, Esq.
        1279 Route 300, Box 1111
        Newburgh, New York 12551
        (845) 562-0203
        efile@lawampm.com




                                         16

4851-5401-8014 v2
            Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 18 of 19




                                        VERIFICATION

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

        That I, the undersigned, am an attorney admitted to practice in the Court of the State of

New York, and say that: I am the attorney of record for Compass Group USA, Inc. and Morrison

Management Specialists, Inc., in the above-captioned matter. I have read the annexed Verified

Answer and Affirmative Defenses and know the contents thereof and the same are true to my

knowledge, except those matters therein which are stated to be alleged on information and belief,

and as to those matters I believe them to be true. My belief, as to those matters therein not stated

upon knowledge, is based upon the following: review and analysis of documents in the file.

        The reason I make this verification instead of defendant is that defendant does not maintain

their principal offices in the same county in which the undersigned maintains its offices.

        I affirm that the foregoing statements are true under penalties of perjury.


Dated: April 12, 2021
                                              By: /s/ Joseph Iemma
                                                      Joseph Iemma, Esq.




                                                 17

4851-5401-8014 v2
              Case 7:21-cv-07626 Document 1-2 Filed 09/13/21 Page 19 of 19




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF DUTCHESS
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                     Index No. 2021-50233
 GLORIA CUKAR

                                         Plaintiff,
                                                                               AFFIDAVIT OF MAILING
          -against-.

COMPASS GROUP USA, INC. and MORRISON
MANAGEMENT SPECIALISTS, INC.,

                                          Defendants.
 -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


STATE OF NEW YORK                       )
                                        ) ss:
COUNTY OF NEW YORK)

         _________________________being duly sworn, deposes and says:

      That deponent is not a party to this action, am over 18 years of age and reside in the County
of New York in the State of New York; and

       On ____________, 2021, deponent served a true and correct copy of the enclosed by
depositing a true copy of same enclosed in a post-paid properly addressed wrapper, in an official
depository under the exclusive care and custody of the United States Postal Service upon:


 FINKELSTEIN & PARTNERS, LLP
 Elyssa M Fried, DE-Rosa, Esq.
 1279 Route 300, Box 1111
 Newburgh, New York 12551
 (845) 562-0203


                                                                      ____________________________


Sworn to before me this
_____ day of _______________, 2021


_______________________________
      Notary Public

                                                                 18

4851-5401-8014 v2
